Citation Nr: 0709160	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-16 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for right knee instability.  

2.  Entitlement to a disability rating in excess of 10 
percent for right knee arthritis.  

3.  Entitlement to a disability rating in excess of 20 
percent for left knee instability.  

4.  Entitlement to a disability rating in excess of 10 
percent for left knee arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

A motion to advance this appeal on the Board's docket was 
granted in August 2003 in light of the veteran's advancing 
age.  The Board remanded this matter in September 2003 for 
further development.  Development is complete and this matter 
is again before the Board. 


FINDINGS OF FACT

1.  The veteran's right knee instability is no more than 
moderate. 

2.  The veteran's service connected right knee arthritis is 
manifested by slight limitation of motion reported as from 0 
- 114 degrees.

3.  The veteran's left knee instability is no more than 
moderate. 

4.  The veteran's service connected left knee arthritis is 
manifested by slight limitation of motion reported as from 0 
- 116 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for right knee instability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4 and 
4.71a, Diagnostic Code (DC) 5257 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for right knee arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.20, 4.45, 4.71a, DC 5003, 5010, 5260, 5261 
(2006).

3.  The criteria for a disability rating in excess of 20 
percent for left knee instability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4 and 
4.71a, DC 5257 (2006).

4.  The criteria for a disability rating in excess of 10 
percent for left knee arthritis.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.45, 
4.71a, DC 5003, 5010, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if 


any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in May 2002 and March 2005 letters.  
Collectively, these letters informed the veteran to send any 
pertinent evidence in his possession, informed him of the 
evidence required to substantiate the claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

All available evidence pertaining to the veteran's claims has 
been obtained.  The claims folder contains service medical 
records, VA medical records, including examinations performed 
in July 2002 and September 2004, and statements from the 
veteran in support of his claims.  The Board finds that VA 
has satisfied its duty to notify and to assist.  All 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to his claims.

In light of the Board's denial of the veteran's disability 
rating claims, no additional disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  For the above 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  If an unlisted condition is encountered, it is rated 
under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
thus consider entitlement to "staged ratings" in this case.

Right Knee Instability

The veteran's right knee disability is currently rated 20 
percent disabling under DC 5257.  A knee impairment with 
recurrent subluxation or lateral instability is rated 20 
percent when moderate and 30 percent when severe.  38 C.F.R. 
§ 4.71a, DC 5257. The July 2002 VA examination report noted 
that the right knee had a mild varus deformity and mild 
crepitation with movement of the right knee, but the patella 
tracked normally.  There was no swelling, heat or redness, 
and there was no joint effusion.  There was also no joint 
line or subpatellar tenderness.  The September 2004 VA 
examination report revealed minimal pain on compression of 
the patella and that the ligaments were tight.  There were 
moderate bony spurs about the right knee.  The physician 
noted that the veteran was unable to do the step test due to 
weakness and instability in the knees.  McMurray test was 
negative.  Otherwise, the clinical findings were similar to 
the July 2002 VA examination.  Based upon the evidence, the 
Board finds that severe subluxation or lateral instability 
has not been shown to warrant a higher rating.  Id. 

The Board has considered other relevant criteria relating to 
the right knee. Higher evaluations are not available under 
either DCs 5258 and 5259.  See 38 C.F.R. § 4.71a, DCs 5258, 
5259.  A 20 percent rating is the maximum under DC 5258 for 
symptoms of dislocated semilunar cartilage.  See 38 C.F.R. § 
4.71a, DC 5258. Under DC 5259 for symptomatic removal of 
semilunar cartilage, 10 percent is the maximum rating 
available. 38 C.F.R. § 4.71a, DC 5259.  Neither of these 
disabilities has been shown and a higher rating under these 
codes is unwarranted as the veteran is currently receiving 
the maximum/in excess of the maximum schedular rating under 
these codes.  Therefore, consideration under DCs 5258 or 5259 
is not warranted.

There is no evidence of nonunion or malunion of the tibia and 
fibula, so evaluation under DC 5262 (which has ratings 
ranging from 10 to 40 percent) is not warranted. 38 C.F.R. § 
4.71a, DC 5262.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's right knee instability  was more 
than 20 percent disabling.  He is accordingly not entitled to 
receive a "staged" rating.  Fenderson, supra. 

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, in this case, where the diagnostic code is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40, 
4.45, 4.59 do not apply. See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Right Knee Arthritis

VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under DCs 5003 and 5257.  
See VAOPGCPREC 23-97 (July 1, 1997).  The General Counsel 
thereafter concluded that for a knee disability rated under 
DC 5257 to warrant a separate rating for arthritis based on 
x-ray findings and limitation of motion, limitation of motion 
under DC 5260 or 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (August 14, 1998).

The veteran is currently rated under DC 5010 for his right 
knee arthritis.  Traumatic arthritis substantiated by x-ray 
findings is to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, DC 5010.  According to DC 5003, the diagnostic code 
which rates impairment resulting from degenerative arthritis, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  38 
C.F.R. § 4.71a, DC 5260 (2006).

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent). 38 C.F.R. § 4.71a, DC 
5261 (2006).  VA standards describe normal range of motion of 
the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2006).

The veteran's range of motion of the right knee has been 
reported as 0 to 130 on the July 2002 VA examination.  The 
September 2004 VA examination report noted 0 to 114, 0 to 120 
on active motion, and 0 to 140 on passive motion.  On review, 
there is evidence of some limitation of motion of the right 
knee, but the findings do not meet the criteria for a zero 
percent evaluation under either DC 5260 or 5261.

A 30 percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  38 C.F.R. § 4.71a, DC 5256. However, there is no 
indication that the veteran has ankylosis of the right knee 
and he has displayed an ability to flex and extend.  
Therefore, a higher rating under DC 5256 is not warranted.

Notwithstanding, as indicated above, a separate evaluation 
for arthritis can also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VA regulations set forth at 
38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration 
of a functional impairment due to pain on motion when 
evaluating the severity of a musculoskeletal disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. § 
4.40 (2006).

The veteran complained in the September 2004 VA examination 
that his right knee has worsened in all respects of pain, 
stiffness, weakness, and lack of strength.  The September 
2004 VA examination report noted that stiffness was the 
primary limiting factor of range of motion, but some pain was 
involved.  Repetitive motion increased pain and manifested 
weakness and fatigue.  The veteran was also unable to do the 
step test due to pain and instability of the knee.  However, 
there is no evidence of atrophy.  The Board acknowledges the 
significant subjective symptoms reported by the veteran but 
does not find symptoms or pathology creating impairment 
warrants an evaluation greater than 10 percent for the right 
knee.  See DeLuca, supra.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's right knee arthritis was more than 
10 percent disabling.  He is accordingly not entitled to 
receive a "staged" rating.  Fenderson, supra. 

Left Knee Instability

The veteran's left knee disability is currently rated 20 
percent disabling under DC 5257.  A knee impairment with 
recurrent subluxation or lateral instability is rated 20 
percent when moderate and 30 percent when severe.  38 C.F.R. 
§ 4.71a, DC 5257. The July 2002 VA examination report noted 
that the left knee had a mild varus deformity and mild 
crepitation with movement of the left knee, but the patella 
tracked normally.  There was no swelling, heat or redness, 
and there was no joint effusion.  There was also no joint 
line or subpatellar tenderness.  The September 2004 VA 
examination report demonstrated moderate sublexation and 
lateral instability in the left knee.  There was minimal pain 
on compression of the patella, moderate bony spurs noted, and 
the excruciate and collateral ligaments were tight.  The 
physician noted that the veteran was unable to do the step 
test due to weakness and instability in the knees.  However, 
McMurray test was negative.  There was no redness, warmth, or 
soft tissue swelling on evaluation.  Based upon the evidence, 
the Board finds that severe subluxation or lateral 
instability has not been shown to warrant a higher rating.  
Id.

The Board has considered other relevant criteria relating to 
the left knee.  There is no evidence of nonunion or malunion 
of the tibia and fibula, so evaluation under DC 5262 (which 
has ratings ranging from 10 to 40 percent) is not warranted.  
38 C.F.R. § 4.71a, DC 5262.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's left knee instability was more 
than 20 percent disabling.  He is accordingly not entitled to 
receive a "staged" rating.  Fenderson, supra. 

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, in this case, where the diagnostic code is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40, 
4.45, 4.59 do not apply. See Johnson v. Brown, 9 Vet. App. 7 
(1996).

Left Knee Arthritis

As noted above, VA's Office of General Counsel (General 
Counsel) has determined that a claimant who has arthritis and 
instability of the knee may be rated separately under DCs 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  The 
veteran is currently evaluated as 10 percent disabling for 
degenerative arthritis under Diagnostic Code 5010.   The 
veteran asserts that a higher disability evaluation is 
warranted.  

Applying the findings to DC 5260 or 5261, the limitation of 
motion of the left knee does not meet the criteria for a zero 
percent evaluation.  Range of motion of the left knee has 
been reported as 0 to 130 on the July 2002 VA examination.  
The September 2004 VA examination report noted 0 to 116, 0 to 
120 on active motion and 0 to 140 on passive motion.  

A 30 percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  38 C.F.R. § 4.71a, DC 5256. However, there is no 
indication that the veteran has ankylosis of the left knee 
and he has displayed an ability to flex and extend.  
Therefore, a higher rating under DC 5256 is not warranted.

Applying VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 
and 4.59, the Board notes that the veteran complained in the 
September 2004 VA examination that his left knee has worsened 
in all respects of pain, stiffness, weakness, and lack of 
strength.  The September 2004 VA examination report noted 
that stiffness was the primary limiting factor of range of 
motion, but some pain was involved.  Repetitive motion 
increased pain and manifested weakness and fatigue.  The 
veteran was also unable to do the step test due to pain and 
instability of the knee.  However, there is no evidence of 
atrophy.  The Board acknowledges the significant subjective 
symptoms reported by the veteran but does not find symptoms 
or pathology creating impairment warrants an evaluation 
greater than 10 percent for the left knee.  See DeLuca, 
supra.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's left knee arthritis was more than 
10 percent disabling.  He is accordingly not entitled to 
receive a "staged" rating.  Fenderson, supra. 

Conclusion

In sum, the preponderance of the evidence is against the 
claims for entitlement to disability ratings in excess of 20 
percent for right knee instability, 10 percent for right knee 
arthritis, 20 percent for left knee instability, and 10 
percent for left knee arthritis.  As such, the "benefit-of-
the-doubt" rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

Extraschedular

Finally, there is no evidence that the veteran has been 
hospitalized due to his disabilities, or objective evidence 
that his disability results in an unusual interference in his 
ability to work that is outside the scope of the rating 
criteria.  The existing schedular rating is already based 
upon the average impairment of earning capacity, and is 
intended to be considered from the point of view of the 
veteran working or seeking work.  A referral for 
consideration of an extraschedular rating for either knee 
disability is not warranted.  38 C.F.R. § 3.321 (b)(1).





ORDER

A disability rating in excess of 20 percent for right knee 
instability is denied.

A disability rating in excess of 10 percent for right knee 
arthritis is denied.

A disability rating in excess of 20 percent for left knee 
instability is denied.

A disability rating in excess of 10 percent for left knee 
arthritis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


